- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofAugust 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX CORPORATIVE EVENTS CALENDAR Corporate Name Centrais Elétricas Brasileiras S.A.  Eletrobrás Home Office address Av. Presidente Vargas, 409  13º andar Website www.eletrobras.com Investor Relations Director Name: Armando Casado de Araújo E-mail: df@eletrobras.com Telephone: (21)2514-6431 Fax: (21) 2514-5714 Investor Relations Officer Name: Arlindo Soares Castanheira E-mail: arlindo@eletrobras.com Telefone(s): (21)2514-6331 Fax: (21)2514-5964 Newspapers where the shareholding acts are published In 2010, the companys legal subjects are going to be published on the following newspapers: Correio Braziliense - Brasília O Globo  Rio de Janeiro Valor Econômico  São Paulo Gazeta Mercantil  Nacional. Annual Financial Statements and Consolidated Financial Statements, for the year ended December 31, 2009. EVENT DATE Availability to Shareholders Publication Disclosure in the website of CVM/BOVESPA Standardized Financial Statements  DFP, for the year ended December 31, 2009. EVENT DATE Disclosure in the website of CVM/BOVESPA 1 Annual Information (Resolution 480-CVM), for the year (December 31, 2010) EVENT DATE Disclosure in the website of CVM/BOVESPA ITR  Quarterly Information EVENT DATE Disclosure in the website of CVM/BOVESPA Regarding 1° Quarter Regarding 2° Quarter Regarding 3° Quarter Ordinary Assembly EVENT DATE Disclosure of the Announcement to Shareholders in the website of CVM/BOVESPA relating to administration proposal Publication of the Announcement to Shareholders  Ordinary Stock Meeting Ordinary Assembly Disclosure of the main deliberations of the Ordinary Assembly in the website of CVM/BOVESPA Disclosure of the Ordinary Assembly minute to the website to CVM/BOVESPA Public meeting with analysts EVENT DATE Public meeting with analysts (Apimec Rio) Public meeting with analysts (Apimec São Paulo) Public meeting with analysts (Apimec Brasília) Public meeting with analysts (Apimec Belo Horizonte) Public meeting with analysts (Apimec Fortaleza) Public meeting with analysts (Apimec Porto Alegre) Public meeting with analysts (Apimec Florianópolis) Public meeting with analysts (Apimec Rio) Public meeting with analysts (Apimec São Paulo) Public meeting with analysts (Apimec Brasília) Public meeting with analysts (Apimec Belo Horizonte) Public meeting with analysts (Apimec Fortaleza) Public meeting with analysts (Apimec Porto Alegre) Public meeting with analysts (Apimec Florianópolis) 2 Conference Call EVENT DATE Conference Call at 11:00 am (presentation of the financial statements - December 2009). The access number will be announced through the site and specific Announcement Conference Call at 11:00 am (presentation of the financial statements  March 2010). The access number will be announced through the site and specific Announcement Conference Call at 11:00 am (presentation of the financial statements  June 2010). The access number will be announced through the site and specific Announcement Conference Call at 11:00 am (presentation of the financial statements  September 2010). The access number will be announced through the site and specific Announcement Board of Directors meetings already scheduled EVENT DATE Board of Directors meeting (to deliberate Board of Directors meeting (to deliberate on the financial statements and results destination) Disclosure of the Main deliberations of the Board of Directors meeting  held at this date  in the website of CVM/ BOVESPA Disclosure of the Board of Directors meeting minute in the website of CVM/BOVESPA 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August09, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
